Case 2:19-cv-00392 Document 36 Filed on 12/20/19 in TXSD Page 1 of 8
                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                              December 20, 2019
                                                                               David J. Bradley, Clerk

                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

        TOTAL SAFETY et al,           §    CIVIL ACTION NO.
                 Plaintiffs,          §    4:19-CV-02718
                                      §
                                      §
               vs.                    §    JUDGE CHARLES ESKRIDGE
                                      §
                                      §
        ALICIA KNOX,                  §
                  Defendant.          §

                     MEMORANDUM AND ORDER
                GRANTING MOTION TO TRANSFER VENUE

            Before the Court is a motion filed by Defendant Alicia Knox
       to transfer venue to the Corpus Christi Division. Dkt 10. Upon
       consideration, the Court grants the motion.
               1.    Background
            Plaintiffs Total Safety US Inc and Total Safety On-Site
       Services Inc (together, Total Safety) provide integrated industrial
       safety services to the petrochemical refining, pipeline, and
       industrial sectors. Both Total Safety entities are Delaware
       corporations with principal places of business in Houston. Dkt 1
       at 1–2. Total Safety also does business in Corpus Christi with an
       office of approximately thirty full-time employees. Dkt 31 at 34.
            Knox is a resident of Corpus Christi. Dkt 1 at 2. In May 2019,
       Total Safety acquired Airgas On-Site Services Inc, a national
       safety service provider. Knox worked for Airgas in Corpus
       Christi at the time of the acquisition, but she resigned shortly
       after. She continues to live in Corpus Christi and now works
       there for Select Safety Service Inc, allegedly a direct competitor
       of Total Safety. Dkt 1 at 6.
           Total Safety alleges that Knox misappropriated confidential
       business information and trade secrets. Total Safety further
Case 2:19-cv-00392 Document 36 Filed on 12/20/19 in TXSD Page 2 of 8




       alleges that Knox contacted her customers “in Corpus Christi,
       Texas,” on behalf of Select Safety in violation of her
       nonsolicitation agreement. Dkt 1-4 at 1 (Total Safety demand
       letter prior to filing suit); see also Dkt 1 at 16.
           In July 2019, Total Safety filed suit against Knox in the
       Houston Division of the Southern District of Texas. Total Safety
       asserts violations of the Trade Secrets Act and the Computer
       Fraud and Abuse Act, misappropriation of trade secrets under
       Texas law, and breach of contract. See Dkt 1.
           When filing suit, Total Safety also sought preliminary and
       permanent injunctive relief. Dkt 1 at 16–17. Rather than proceed
       to hearing, Total Safety and Knox agreed to a preliminary
       injunction to avoid unnecessary costs and fees. Dkt 12-1 at 1. On
       July 30th, the Court entered the agreed preliminary injunction.
       Dkt 13. Knox later brought a motion to dissolve the preliminary
       injunction, which this Court denied. See Dkts 26, 35.
            Knox filed the instant motion to transfer this case to the
       Corpus Christi Division under 28 USC § 1404(a). On December
       5th, the Court heard argument on the motion. Dkt 31 (transcript).
                2.   Legal standard
            District courts may transfer an action for the “convenience
       of parties and witnesses” and “in the interest of justice” to any
       other district “where it might have been brought.” 28 USC
       § 1404(a). Allowing the potential for transfer under § 1404 serves
       to prevent a potentially unfair imposition of burden on
       defendants when plaintiffs exercise their privilege under § 1391
       to select venue in the first instance. See In re Volkswagen of America,
       Inc, 545 F3d 304, 313 (5th Cir 2008) (Volkswagen II).
           When considering a motion to transfer, the initial question is
       whether the action “might have been brought” in the alternative
       venue. Id at 312. If it could have been, the district court then
       determines whether transfer serves the convenience of parties
       and witnesses and is in the interests of justice. In re Volkswagen
       AG, 371 F3d 201, 203 (5th Cir 2004) (Volkswagen I). This balance
       considers a range of private and public factors, with none having
       dispositive weight. Volkswagen II, 545 F3d at 315, citing Gulf Oil


                                         2
Case 2:19-cv-00392 Document 36 Filed on 12/20/19 in TXSD Page 3 of 8




       Corp v Gilbert, 330 US 501 (1947); see also Volkswagen I, 371 F3d
       at 203.
           The items of private-interest consideration are:
               o    The relative ease of access to sources of proof;
               o    The availability of compulsory process to secure the
                    attendance of witnesses;
               o    The cost of attendance for willing witnesses; and
               o    All other practical problems that make trial of a case
                    easy, expeditious, and inexpensive.
           The items of public-interest consideration are:
               o    The administrative difficulties flowing from court
                    congestion;
               o    The local interest in having localized interests
                    decided at home;
               o    The familiarity of the forum with the law that will
                    govern the case; and
               o    The avoidance of unnecessary problems of conflict
                    of laws or the application of foreign law.
           To justify transfer, the movant must demonstrate that its
       preferred venue is “clearly more convenient than the venue
       chosen by the plaintiff.” Volkswagen II, 545 F3d at 315. This
       burden on the movant “adequately accounts for a plaintiff’s
       choice of forum,” to which the venue-transfer analysis does not
       otherwise accord any special deference. Ayala v Waste Management
       of Arizona, Inc, 2019 WL 2085106, at *3 (SD Tex) (citations
       omitted).
           Whether to order transfer is ultimately within a district
       court’s “broad discretion.” Volkswagen II, 545 F3d at 311
       (quotations omitted).
               3.   Analysis
            Total Safety doesn’t dispute that it could have brought this
       action in Corpus Christi. Dkt 31 at 32. And so, the Court need



                                       3
Case 2:19-cv-00392 Document 36 Filed on 12/20/19 in TXSD Page 4 of 8




       only consider whether transfer is for the convenience of the
       parties and witnesses and in the interests of justice.
                      a.   Private factors
           The private factors examine the relative burdens imposed by
       geography. Texas is of course a large state, with the Southern
       District of Texas being one of the largest federal divisions by land
       mass in the United States:
               The Southern District of Texas embraces more
               than 44,100 square miles, approximately one-fifth
               of the real estate in Texas. Its edge is delineated on
               the southwest by 250 miles of the Rio Grande, the
               river that marks the border between the United
               States and Mexico. In its nearly 400-mile sweep to
               the northeast from the Rio Grande, the district
               encompasses a ribbon of Texas that ranges in
               width from 100 to 200 miles.
       Steven Harmon Wilson, The Rise of Judicial Management in the US
       District Court, Southern District of Texas, 1955–2000, 1 (University
       of Georgia Press 2002).
            This expanse includes seven divisions spread across forty-
       three counties. With the repeal of § 1393 in 1988, an express
       statutory requirement no longer sets the appropriate division
       within a given federal district in federal civil cases. See Wright &
       Miller, Federal Practice and Procedure § 3809 (4th ed). And so, a close
       look is necessary to examine the increasing burdens associated
       with the distance from the northernmost courthouse of the
       Houston Division to those in the Galveston Division (51 miles),
       the Victoria Division (128 miles), the Corpus Christi Division
       (208 miles), the Laredo Division (315 miles), the McAllen
       Division (348 miles), and the Brownsville Division (352 miles).
       For the Fifth Circuit pragmatically recognizes that additional
       distance adds not only travel time and expense but also attendant
       meal and lodging expenses, while implicating time away from
       work and home responsibilities. See Volkswagen I, 371 F3d at 205.
            The availability of compulsory process to secure the attendance of
       witnesses and the cost of attendance for willing witnesses in this instance


                                           4
Case 2:19-cv-00392 Document 36 Filed on 12/20/19 in TXSD Page 5 of 8




       both weigh in favor of transfer to Corpus Christi. Knox lived and
       worked in Corpus Christi when the alleged misappropriation of
       confidential information occurred. She still does. Neither Total
       Safety nor Knox have yet identified solicited customers that
       might be at issue. But Total Safety’s presuit demand letter
       expressed concern only about customers in Corpus Christi. Dkt
       1-4 at 1. And it is clear in Knox’s motion and from her counsel’s
       representations at hearing that her customers were and are
       exclusively within the Corpus Christi area. See Dkt 10 at 4; Dkt
       31 at 25–27. As such, the core witnesses in this case—Knox’s
       current and former colleagues and clients—are there.
            “When the distance between an existing venue for trial of a
       matter and a proposed venue under § 1404(a) is more than 100
       miles, the factor of inconvenience to witnesses increases in direct
       relationship to the additional distance to be traveled.”
       Volkswagen I, 371 F3d at 204–05. As the Court has already
       recognized, and as Knox points out, travel to Houston is over
       two hundred miles each way for her and any of her witnesses.
       This imposes a burden of both time and expense on many
       witnesses. See RLI Insurance Co v Hunter, 2007 WL 1795714, at *1
       (SD Tex) (granting transfer from Houston to Corpus Christi in
       part due to travel burden).
           For its part, Total Safety identifies six witnesses—four
       employees and two forensic experts. Only three apparently live
       in Houston. It links the other three to Houston only
       euphemistically as “regularly conducting business” here or
       “regularly working” within one hundred miles of the
       courthouse—meaning that they actually live elsewhere. Dkt 18 at
       4–5. In any event, these are all either party witnesses or retained
       experts. Their convenience simply doesn’t weigh as heavily in the
       balance. “The availability and convenience of nonparty witnesses
       rather than that of party and expert witnesses is accorded the
       greatest weight in a transfer of venue analysis.” Wimbledon Fund,
       SPC v Bergstein, 2016 WL 9449785, at *3 (SD Tex); see also Ayala,
       2019 WL 2085106, at *6.
           The parties’ interest in an easy, expeditious, and inexpensive trial
       likewise favors Corpus Christi. Total Safety argues that its choice
       of venue should prevail, noting that one set of parties and


                                          5
Case 2:19-cv-00392 Document 36 Filed on 12/20/19 in TXSD Page 6 of 8




       witnesses will travel whichever courthouse hosts the litigation.
       But the equities are not the same. Knox does not conduct
       business in Houston. Total Safety does conduct business in
       Corpus Christi, where it in fact has an office.
            Ease of access to proof likewise favors transfer. Beyond
       witnesses, Total Safety suggests only that the electronic and
       digital evidence is in Houston. But the reason that is so is because
       Knox, in Corpus Christi, complied with this Court’s preliminary
       injunction and turned over the requested devices to Total Safety,
       who now has them in Houston. Dkt 18 at 3. That is hardly reason
       to consider such evidence as being “located” here in any
       meaningful sense of convenience or the interests of justice
       pertaining to venue. Regardless, these digital and electronic
       records are quite easily moved, minimizing any concern about
       their present, physical location. See Devon Energy Production Co, LP
       v GlobalSantaFe South America, 2007 WL 1341451, at *7 (SD Tex).
                      b. Public factors
            Administrative difficulties favor neither courthouse. The parties
       offer no evidence on relative court congestion as between
       Houston and Corpus Christi. Instead, Total Safety curiously
       suggests that “Houston is easily accessible by both sides, and the
       Court’s electronic filing system allows both sides to conveniently
       file motions, responses, and pleadings.” Dkt 18 at 6. Fortunately,
       the Corpus Christi Division also possesses the same technology.
       The Court foresees no difficulties at trial in either location.
             The forum’s familiarity with the governing law and the avoidance of
       conflict of laws or foreign law issues likewise favors neither division.
       The applicable law is straightforward and readily apparent.
           The local interest in having localized interests decided at home is the
       factor most heavily favoring transfer. “This factor generally
       favors venue where the acts giving rise to the lawsuit occurred.”
       Ayala, 2019 WL 2085106, *6; see also Potter v Cardinal Health 200,
       LLC, 2019 WL 2150923 at *6 (ED Tex) (division within district
       where injury occurred had greater local interest than division
       where case filed). Quite simply, this dispute’s center of gravity is
       Corpus Christi. If Knox unfairly competes, and if Total Safety
       unfairly loses customers, it will happen there.


                                           6
Case 2:19-cv-00392 Document 36 Filed on 12/20/19 in TXSD Page 7 of 8




            Of particular influence here, Total Safety seeks to enjoin
       Knox’s work activity in Corpus Christi. Dkt 1 at 16. It has already
       obtained an agreed injunction on a preliminary basis. Dkt 13.
       Total Safety concedes that at least part of any permanent
       injunctive relief would last in perpetuity. Dkt 31 at 22. And any
       later conduct by Knox in violation of such an injunction would
       occur in Corpus Christi.
            “Enforcement of an injunction through a contempt
       proceeding must occur in the issuing jurisdiction because
       contempt is an affront to the court issuing the order.”
       Waffenschmidt v MacKay, 763 F2d 711, 716 (5th Cir 1985). As such,
       this Court’s continuing oversight would impose a genuine burden
       on Knox upon any mere allegation of impropriety against her by
       Total Safety. For she would then have to travel two hundred
       miles to Houston to defend herself regarding conduct alleged to
       have occurred in the very place from which she traveled.
            Knox is a resident of Corpus Christi. Insofar as it pertains to
       this dispute, she appears only to have worked in Corpus Christi.
       Total Safety is of course entitled to seek to enjoin any wrongful
       conduct with respect to that work. But the federal court in
       Corpus Christi has a far greater interest in overseeing an
       injunction imposed on an area resident, and it can do so less
       burdensomely than this Court.
                4.   Conclusion
           Knox has demonstrated that the Corpus Christi Division is
       “clearly more convenient” than the Houston Division and has
       shown good cause for granting a transfer under 28 USC
       § 1404(a).
           The Court GRANTS the motion to transfer venue.
            This action is TRANSFERRED to the Corpus Christi Division
       of the Southern District of Texas.




                                        7
Case 2:19-cv-00392 Document 36 Filed on 12/20/19 in TXSD Page 8 of 8




          SO ORDERED.


             Signed on December 20, 2019 at Houston, Texas.



                                 Hon. Charles Eskridge
                                 United States District Judge




                                    8
